The essential pleadings and facts in this case are quite similar to those in State v. City of Miami, Florida, 113 Fla. 280, 152 So.2d 6, except that no intervener appeared in this case, and the principles of law which controlled the decision in the cited case are applicable and controlling in this case.
It is therefore considered and ordered that the decree herein appealed from be and is hereby affirmed on the authority of State v. City of Miami, 113 Fla. 280, 152 So.2d 6.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.